Citation Nr: 1737255	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  17-31 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for a right knee disorder, and if so, whether service connection is warranted.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD) in excess of 30 percent prior to August 14, 2014, and in excess of 50 percent thereafter. 


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 




INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2016). 38 U.S.C.A. § 7107 (a)(2) (West 2014).

The Veteran served on active duty from September 1959 to July 1963, January 1967 to January 1969, and June 1972 to December 1972.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an April 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

After the Agency of Original Jurisdiction (AOJ) issued a Statement of the Case on the service connection issues on appeal, the Veteran submitted evidence not yet considered by the AOJ in the first instance.  See June 2017 lay statements.  On August 6, 2012, Congress enacted the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 (Honoring America's Veterans Act), Public Law No. 112-154, 126 Stat. 1165.  Section 501 of the Act amends 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a substantive appeal, unless the claimant requests in writing that the AOJ initially review such evidence.  Section 501 is applicable to claims in which a substantive appeal is filed on or after February 2, 2013.  In this case, the Veteran filed his substantive appeal after February 2, 2013, and has not requested AOJ review.  Accordingly, the Board may consider the evidence in the first instance.

The issues of (1) and increased rating for bilateral hearing loss; (2) an increased rating for tinnitus; and (3) an increased rating for TMJ have been raised by the record in a July 2017 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The issue of an increased rating for PTSD in excess of 30 percent prior to August 14, 2014, and in excess of 50 percent thereafter, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  An unappealed April 2006 rating decision, the AOJ denied service connection for a right knee disorder; the Veteran did not submit a timely notice of disagreement to the rating decision and additional relevant evidence was not received within one year of the rating decision notice.

2.  The evidence received since the April 2006 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for a right knee disorder.

3.  The Veteran's currently diagnosed osteoarthritis of the knees, diagnosed decades after service separation, did not have its onset during service and is not otherwise related to it.


CONCLUSIONS OF LAW

1.  The April 2006 rating decision, which denied service connection for a right knee disorder, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016). 

2.  The evidence received subsequent to the April 2006 rating decision is new and material; the claim for service connection for a right knee disorder is reopened.  
38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156 (a) (2016).

3.  The criteria for service connection for a right knee disorder have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

4.  The criteria for service connection for a left knee disorder have not been met. 
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In this case, the Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

    New and Material -Laws and Analysis
    (Right Knee Disorder)

The Veteran was initially denied service connection for a right knee disorder in an April 2006 rating decision because there was no indication that he had a chronic knee condition in service.  The Veteran was notified of the rating decision, but did not appeal the decision.  As such, the April 2006 rating decision became final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

A claim will be reopened in the event that new and material evidence is presented. 38 U.S.C.A. § 5108.  Because the April 2006 rating decision was the last final disallowance, the Board must review all of the evidence submitted since that rating decision to determine whether the Veteran's claims for service connection should be reopened and re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Board shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108. 

With regard to petitions to reopen previously and finally disallowed claims, the Board must conduct a two-part analysis.  First, the Board must determine whether the evidence presented or secured since the prior final disallowance of the claim is "new and material."  Second, if the Board determines that the evidence is "new and material," it must reopen the claim and evaluate the merits of the claim in view of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

Section 3.156(a) provides as follows: A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2016). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id at 118. 

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the April 2006 rating decision consisted of the Veteran's service treatment records, private treatment record, and a March 2006 VA examination report.

The evidence received subsequent to the April 2006 rating decision includes, in pertinent part, the Veteran's lay statements dated in June 2017.  In his statement, the Veteran indicated that the wear and tear of his 23-year military career substantially contributed to his arthritis in his knees.  He also stated that he was not encouraged to wear knee pads during service.  The new evidence also includes an April 2016 VA examination; however, the examiner provided a negative nexus opinion. 

The Board finds that this evidence is new and material within the meaning of applicable law and regulations because it is probative of the issue at hand.  The Veteran's lay statements are new as such evidence was not of record prior to the issuance of the April 2006 rating decision.  Moreover, the Veteran's statements are material as they provide a possible nexus between the Veteran's right knee disorder and service.  Accordingly, the Board finds that the newly added evidence relates to an unestablished fact necessary to substantiate the Veteran's claim of service connection for a right knee disorder. 38 C.F.R. § 3.156 (a).  As such, the Veteran's right knee disorder claim is reopened.

    Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  Only chronic diseases listed under 38 C.F.R. § 3.309 (a) (2016) are entitled to the presumptive service connection provisions of 38 C.F.R. § 3.303 (b).  Walker v. Shinseki, 708 F.3d 1331 Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57(1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382(1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 .
    
    Service Connection Analysis for Right and Left Knee Disorder

The Veteran maintains that his currently diagnosed bilateral knee disorder is related to service.  In statements dated in June 2017, the Veteran indicated that the wear and tear of his 23-year military career substantially contributed to his arthritis in his knees.  He also stated that he was not encouraged to wear knee pads during service.  

Initially, the Board finds that there is evidence of a current disability, as the Veteran has been diagnosed with bilateral knee osteoarthritis.  See April 2016 VA examination.

Next, the Board finds that symptoms of bilateral knee arthritis were not chronic in service.  Service treatment records are absent for any complaints, diagnoses, or treatment for a left knee disorder.  In a June 1963 Report of Medical Examination, conducted at separation from the Veteran's first period of active duty service, a clinical evaluation of the Veteran's lower extremities was normal and there were no knee disorders indicated.  Regarding the right knee, a December 1974 service treatment record indicates that the Veteran hit his right knee and had a large bump on the right knee.  A diagnosis of traumatic patellar bursitis was noted.  In February 1975, the Veteran was seen for a cyst on the right knee.  There was no surgery recommended and the Veteran was returned to full duty.  In a February 1975 Report of Medical Examination, conducted a few months after the right knee injury, clinical evaluation of the Veteran's lower extremities was normal.  It was noted that the Veteran had sustained a right knee injury in 1974 and was evaluated in December 1974 and February 1975; however, there was no limitation of duty.  
A November 1987 Report of Medical Examination (for a periodic non-flying examination) showed a normal clinical evaluation of the Veteran's lower extremities.  For these reasons, the Board finds that a knee disorder was not chronic in service.

The Board further finds that symptoms of bilateral knee arthritis did not manifest to a compensable degree within one year of service separation and were not continuous since service separation.  Post-service private treatment records include an April 1994 record where the Veteran complained of right knee pain for several months.  He denied a history of injury.  X-rays in April 1994 showed no abnormality and the study was "normal." 

In a February 1995 treatment record, it was noted that, a few weeks prior, the Veteran had slipped on some moss at work and struck his right kneecap against a rock.  He complied of pain and swelling in the right knee since that time.  He denied any previous injury to the right knee.  He was diagnosed with prepatellar bursitis.  

In a private June 2003 treatment note, the Veteran was seen for knee pain.  During the evaluation, the Veteran reported that, "for at least a year" he had experienced pain in both knees.  He denied any known, specific injury.  June 2003 bilateral knee x-rays showed mild, bilateral (right greater than left) lateral patellar subluxation and tilt.

Post service VA treatment records include a June 2005 note where the Veteran complained of periodic right knee problems.  X-rays showed bilateral lateral subluxations.  There were no complaints regarding the left knee.  In an August 2004 VA treatment record, the Veteran stated that he was having difficulties in his knees.  He reported having had a right kneecap dislocation in the past.  

In an August 2005 VA treatment record, the Veteran was again seen for complaints of right knee pain.  He reported to the physician that previous x-rays showed a minor abnormality, and the Veteran stated that he had been told that he was born with the deformity.  August 2005 x-rays of the right knee showed mild osteoarthritis.  

In sum, post-service treatment records show that the Veteran first complained of knee problems in 1994 and was first diagnosed with osteoarthritis in 2005, many year following service separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  For these reasons, the Board finds that symptoms relating to a knee disorder were not continuous since service separation.

Next, the Board finds that the Veteran's knee disorder is not etiologically related to service.  The evidence includes a March 2006 VA examination report.  During the evaluation, the Veteran indicated that he retired as an engineer technician in 2000. The examiner noted that there was a Workers' Compensation claim in 1995 with an injury to the right knee; however, no specific records were available and the case was closed.  The examiner also noted that the Veteran was treated in 1974-1975 for bursitis and was later returned to active duty.  There were no further injuries or trauma to the right knee.  The examiner diagnosed the Veteran with mild right retropatellar pain syndrome with mild degeneration of the knee joint.  It was further noted that it was "Impossible to determine the specific etiology or cause of this without resorting to guess."

The Veteran was afforded another VA examination in April 2016.  The examiner diagnosed the Veteran with bilateral knee osteoarthritis.  During the evaluation, the Veteran reported that he first injured his right knee in service when he hit it while working on radio equipment.  He was diagnosed with bursitis which was aspirated and injected.  The Veteran indicated that this condition resolved.  After service, the Veteran stated that he was working for the Department of Transportation and re-injured his right knee when he hit it on a rock.  The Veteran stated that this was painful and recalled being diagnosed with a "displaced patella," however the Veteran disagreed with this and felt that the condition was more consistent with a
"bruised" patella.  Nonetheless, the Veteran reported that he was treated conservatively and that this condition too had resolved.  The Veteran further indicated that he did not have chronic bilateral knee symptoms until 2012 when he sought medical attention as his knee symptoms became persistent.  At this time, he was formally evaluated by VA and was diagnosed with mild osteoarthritis of the
bilateral knees.

The April 2016 VA examiner indicated that the claims file was reviewed.  The examiner then opined that the Veteran's bilateral knee condition was less likely than not incurred in service, to include the claimed in-service injury.  In support of this opinion, the examiner stated that service records demonstrated and verified a right knee injury in December 1974, at which time he was diagnosed with traumatic prepatellar bursitis and treated with aspiration and injection of corticosteroid.  It was noted, however, that the evidence was lacking to support a finding of  complaints of recurrent or chronic symptoms of the right knee in service or within one year after his retirement from service.  The examiner indicated that the Veteran's in-service injury was acute and transient in nature with no associated chronic sequelae.  This was further supported on the re-enlistment report of medical history and examination dated in February 1975 (two months after injury) which showed a normal lower extremity examination and medical officer documented the history of "injury to right knee Nov 1974 evaluated at VA Portland Dec 1974 and Feb 1975 - no limitation of duty, NCNS" of which the Veteran documented was "housemaids knee."  Additionally, in reports of medical history dated in 1980, 1983, and 1987, the Veteran marked "no" as to whether he had knee problems.  Further, 
There was no objective evidence that the Veteran complained of, was treated for, or
diagnosed with a left knee condition in-service or within one year after his
retirement from service is lacking.

Moreover, the April 2016 VA examiner stated that a review of the available post-service medical records demonstrated that the Veteran re-injured his right knee while working for the Department of Transportation in 1995, at which time a worker's compensation claim was placed.  Based on the Veteran's subjective history, this condition also resolved without evidence of chronicity.  The records demonstrated that the Veteran began to complain of persistent bilateral knee symptoms in 2012 at the VAMC at which time the diagnosis of osteoarthritis.  The examiner indicated that this diagnosis of osteoarthritis was not an unexpected finding in an individual of 71 years of age given the condition of osteoarthritis was largely due to degenerative/age related process.  In sum, the examiner stated that the Veteran's osteoarthritis was pathologically and anatomically unrelated to the isolated in-service condition of bursitis. 

The Board finds the April 2016 VA medical opinion to be highly probative as to whether the Veteran's bilateral knee disorder is etiologically related to service.  The examiner reviewed the evidence of record, discussed the relevant medical evidence, and provided medical opinions support by a well-reasoned rationale.

In analyzing this claim, the Board also considered the Veteran's statements purporting to relate his knee disorders to service.  The Board is aware that lay persons are competent to attest to factual matters of which they have first-hand knowledge; however, lay persons generally do not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder of knee and spinal degenerative joint disease (arthritis).  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011).  Osteoarthritis is a medically complex disease process because of its multiple possible etiologies, requires specialized testing to diagnose, and manifests symptomatology that may overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  The etiology of the Veteran's current knee arthritis is a complex medical etiological question involving internal and unseen system processes unobservable by the Veteran.

In summary, the Board finds that the competent, credible, and probative lay and medical evidence that is of record weighs against the claims for service connection for a bilateral knee disorder.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.

The Board also notes that the Veteran has suffered no prejudice in addressing the claim on the merits, where his claim was developed on the merits, and he has received appropriate notice and assistance with his claim in compliance with the VCAA.  See Bernard v. Brown, 4 Vet. App. 384  (1993).

ORDER

New and material evidence having been received, the claim for service connection for a right knee disorder is reopened; however, service connection for a right knee disorder is denied.

Service connection for a left knee disorder is denied. 


REMAND

PTSD Rating

In a January 2015 rating decision, the AOJ denied a rating in excess of 30 percent for PTSD.  In March 2015, the Veteran filed a notice of disagreement (NOD) with the January 2015 rating decision; however, the Veteran has not been issued a Statement of the Case for this issue. Accordingly, a remand is warranted.  See Manlicon v. West, 12 Vet. App. 238 (1999).  The Board also notes that the AOJ later granted an increased 50 percent evaluation, effective August 14, 2014, in an August 2015 rating decision.  Nevertheless, applicable law mandates that when an appellant seeks an increased rating, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See A.B. v. Brown, 6 Vet. App. 35 (1993). 





Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case concerning the claim for an increased rating for PTSD in excess of 30 percent prior to August 14, 2014, and in excess of 50 percent thereafter.  

The Veteran must be advised of the necessity of filing a timely substantive appeal if he wants the Board to consider these issues.  Then, only if an appeal is timely perfected, should the issue be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


